Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  

The prior art or the combination thereof fails to disclose the limitations of claims 5,6,14 19 and 20, and in particulary:

Regarding claim 5, a steering column assembly (10) with a mounting bracket (16), jacket assembly (18), locking assembly (20) with a first and second member (80, 82) comprising a plurality of teeth (90, 98), with a first biasing member (84) and a spring loaded device (114) 
wherein the spring loaded device (114) allows a degree of freedom to occur if one or more sets of opposing teeth (90,98) of the first member and the second member (80,82) are unable to fully engage.
Regarding claim 6, wherein the spring loaded device holds one end of at least one of the first member (80) and the second member (82) in a set position until the opposing teeth of the first member and the second member are able to fully engage.
Regarding claim 14, wherein the first biasing member (64) extends into a portion of the first member second portion (88).
Regarding claim 19, wherein the spring-loaded device consists of a disengagement member, which extends through the first member and the second member and a second biasing member is operatively connected to the disengagement member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Form PTO-892 provides relevant prior art that disclose a steering column assembly with locking assemblies. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616